Order entered August 2, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00261-CV

             IN THE INTEREST OF A.B. AND E.B., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-53861-2020

                                     ORDER

      In response to our July 20, 2021 order directing him to file written

verification he has paid or made arrangements to pay for the reporter’s record,

appellant has filed a statement of inability to pay costs. The Collin County District

Clerk’s online docket reflects appellant also filed a statement of inability to pay

with the trial court clerk. Accordingly, pursuant to Texas Rule of Civil Procedure

145, we ORDER Janet Dugger, Official Court Reporter for the 296th Judicial

District Court, to file the record without payment of costs no later than September

1, 2021. See TEX. R. CIV. P. 145.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dugger and the parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE